UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1410



LATMER STANFORD BAILEY, SR.,

                                                        Petitioner,

          versus


U.S. RAILROAD RETIREMENT BOARD,

                                                        Respondent.



On Petition for Review of an Order of the Railroad Retirement
Board. (A-000-00-2782)


Submitted:   June 17, 1999                 Decided:   June 22, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Latmer Stanford Bailey, Sr., Petitioner Pro Se.    Steven Alan
Bartholow, Eric Todd Wooden, UNITED STATES RAILROAD RETIREMENT
BOARD, Chicago, Illinois, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of a Railroad Retirement Board deci-

sion affirming the Hearing Officer’s decision to dismiss his action

seeking additional retirement benefits.   We have reviewed the rec-

ord and the Board’s opinion and find no reversible error.   Accord-

ingly, we affirm on the reasoning of the Board.      See Bailey v.

United States R.R. Retirement Bd., No. A-000-00-2782 (RRB Apr. 9,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                 2